Case 2:20-cr-20515-MAG-DRG ECF No. 36, PageID.232 Filed 01/21/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA

                    Plaintiff,
                                             CASE NO. 2:20-cr-20515
v.

ANDRE TAYLOR JR.,

        Defendant

—————————————/

 STIPULATION REGARDING TRIAL SCHEDULE AND EXCLUDABLE
            TIME UNDER THE SPEEDY TRIAL ACT

        IT IS HEREBY STIPULATED AND AGREED, by and between

defendant Andre Taylor Jr. and his attorney of record, and the United States of

America, through its attorney of record, as follows:

     1. The parties have agreed to a trial date on or after September 20, 2021,

        depending on the Court’s availability.

     2. The parties have further agreed to the following deadlines:

            Motions cut-off date: July 2, 2021

            Plea cut-off date: August 2, 2021




                                         1
Case 2:20-cr-20515-MAG-DRG ECF No. 36, PageID.233 Filed 01/21/21 Page 2 of 6




          Final Pretrial Conference on or after September 7, 2021 (subject to

             the Court’s availability)

   3. As noted above, the parties have agreed that the trial in this matter should

      begin on or after September 20, 2021. This delay is requested based on the

      ends of justice and the interests of the defendant, within the meaning of 18

      U.S.C. § 3161(h)(7), due to factual and legal complexity of the case, the

      extensive volume of discovery to be analyzed and reviewed, the need for

      the parties to file and resolve substantive pretrial motions, and because

      travel restrictions, limitations on jail visitation, and other logistical issues

      caused by the COVID-19 pandemic have posed significant challenges to

      preparing for trial. Specifically, the parties note that discovery in this case

      involves material obtained from approximately nine search warrants,

      extensive bank and accounting records, numerous photos and videos from

      surveillance cameras, and over 40 reports of interviews. Several of the

      warrants, including the search of defendant’s electronic devices and his

      Instagram account, resulted in massive downloads of data that will take

      some time to work through.

   4. The delay based on the aforementioned considerations is in the ends of

      justice and outweighs the interests of the public and the defendant in the



                                          2
Case 2:20-cr-20515-MAG-DRG ECF No. 36, PageID.234 Filed 01/21/21 Page 3 of 6




       speedy trial of this matter. The parties therefore stipulate and agree that

       the period from January 20, 2021 through September 20, 2021 (or anytime

       thereafter that the Court may set for trial) is excludable under the terms of

       the Speedy Trial Act, 18 U.S.C. § 3161.

IT IS SO STIPULATED.

s/ John K. Neal                                s/Arthur J. Weiss
 John K. Neal                                Arthur J. Weiss
 Assistant United States Attorney            Attorney for Defendant
 211 W. Fort Street, Suite 2001              30445 Northwestern Highway, No. 225
 Detroit, MI 48226                           Farmington Hills, MI 48334
 (313) 226-9644                              (248) 855-5888




                                         3
Case 2:20-cr-20515-MAG-DRG ECF No. 36, PageID.235 Filed 01/21/21 Page 4 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA

                      Plaintiff,
                                               CASE NO. 2:20-cr-20515
v.

ANDRE TAYLOR JR.,

          Defendant

—————————————/

  ORDER REGARDING TRIAL SCHEDULE AND EXCLUDABLE TIME
              UNDER THE SPEEDY TRIAL ACT

        The Court hereby sets the following schedule regarding the litigation of this

matter:

      Motions Cut-off date: July 2, 2021

      Plea cut-off date: August 4, 2021 @ 2:00 p.m.

      Final Pretrial Conference: August 31, 2021 @ 2:00 p.m.

      Trial: September 13, 2021 @ 8:30 a.m.

        The Court has considered the parties’ stipulation and for a finding that the




                                           4
Case 2:20-cr-20515-MAG-DRG ECF No. 36, PageID.236 Filed 01/21/21 Page 5 of 6




time period from January 21, 2021, until September 13, 2021 as excludable delay

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7). For the reasons described in

the parties’ submission, and after considering the factors listed in § 3161(h)(7)(B),

the Court finds that the ends of justice served by granting the parties’ requested

trial date outweigh the best interests of the public and the defendant in a speedy

trial and that the time from January 21, 2021 to September 13, 2021 qualifies as

excludable delay under § 3161(h)(7). Specifically, the Court notes the need for

defense counsel to review the discovery in this case and to determine its relevance

to pretrial motions and trial, and that given the complexity of the case and the

charges and the substantial discovery the matter entails (especially discovery

generated from searches of electronic devices and the defendant’s social media

account), a continuance is necessary to ensure that a meaningful review of

discovery can take place. Meaningful review of discovery and trial preparation is

challenging not only because of the volume of discovery in this case, but also

because of travel restrictions, limitations on jail visits, and other logistical

challenges created by the ongoing COVID-19 pandemic. The interests of justice

require such a substantial continuance to permit defense counsel time to review

discovery and prepare for trial, and the court finds that those interests would be

compromised if the requested continuance of the trial date in this case is not




                                           5
Case 2:20-cr-20515-MAG-DRG ECF No. 36, PageID.237 Filed 01/21/21 Page 6 of 6




granted.

      IT IS THEREFORE ORDERED that the time from January 21, 2021, to

September 13, 2021 shall constitute excludable delay under the Speedy Trial Act,

18 U.S.C. § 3161(h)(7), because the Court finds that the ends of justice served by

the granting of the continuance outweigh the best interests of the public and the

defendant in a speedy trial.

      SO ORDERED.

Dated: January 21, 2021                      s/Mark A. Goldsmith
      Detroit, Michigan                      MARK A. GOLDSMITH
                                             United States District Judge




                                         6
